IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-40916
                         Conference Calendar



ROBERT LEE WASHINGTON,

                                          Plaintiff-Appellant,

versus

W. BOOTHE, Warden; DOUGLAS DRETKE; COLLIER, Sergeant;
TREVINO, Sergeant; FREDERICK, Correctional Officer II;
LANGFORD, FSM II; ROSA GOMEZ, Nurse,

                                          Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. C-99-CV-203
                        --------------------
                          February 14, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Robert Lee Washington (Washington), Texas state prisoner

#564073, appeals the district court's granting of defendants'

summary judgment motion in his pro se civil rights action under

42 U.S.C. § 1983.     We review a grant of summary judgment de

novo.    Thomas v. LTV Corp., 39 F.3d 611, 615 (5th Cir. 1994);

Fraire v. Arlington, 957 F.2d 1268, 1273 (5th Cir. 1992).

     Because Washington does not address the district court's

reasons for dismissing his civil action, he has abandoned the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 00-40916
                                -2-

only issues before this court.   See Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

Washington's appeal is without arguable merit and is thus

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.   5TH

CIR. R. 42.2.

     The dismissal of this appeal as frivolous counts as one

“strike” for purposes of 28 U.S.C. § 1915(g).   We caution

Washington that once he accumulates three strikes, he may not

proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.

     DISMISSED AS FRIVOLOUS; WARNING ISSUED.